Citation Nr: 0732490	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-38 014	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to basic eligibility for 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits.  

2.  Whether the appellant has basic eligibility as a veteran 
for VA compensation benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In a decision dated in February 2002, the RO denied the 
appellant's claim for nonservice-connected pension because of 
its determination that he had no legal entitlement to this 
benefit.  The RO informed the appellant of its decision and 
gave him notice of his appellate rights.  The appellant did 
not appeal, and the February 2002 decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.200 
(2007).  In April 2005, the appellant filed a VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, in 
which he stated specifically that he was applying for 
pension.  In April 2005, the RO denied the claim on a de novo 
basis, but then, in its August 2005 statement of the case 
(SOC), denied the claim on the basis that new and material 
evidence had not been received to reopen the previously 
denied claim.  The appellant perfected his appeal, and the 
issue of whether new and material has been received to reopen 
the claim of entitlement to basic eligibility for VA 
nonservice-connected pension benefits is properly before the 
Board.  

During the course of the appeal, in a supplemental statement 
of the case (SSOC) issued in May 2006, the RO decided the 
appellant has no legal entitlement to VA disability benefits, 
including pension benefits (and compensation benefits).  The 
RO stated it concluded the appellant was not considered to be 
a veteran for VA purposes.  In response, the appellant stated 
he was requesting an interview and said "I will truly prove 
to you that I am a veteran."  Thereafter, the issue 
certified to the Board, as characterized by the RO, was legal 
entitlement to VA disability benefits, to include pension 
benefits.  Because the matter of legal entitlement to 
nonservice-connected pension benefits is encompassed in the 
issue of whether new and material evidence has been received 
o reopen the claim of basic eligibility for VA nonservice-
connected pension benefits, the Board has separated it from 
the remaining issue, which is whether the appellant has basic 
eligibility as a veteran for VA compensation benefits.  

The issue of whether the appellant has basic eligibility as a 
veteran for VA compensation benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In its February 2002 decision, the RO denied entitlement 
to basic eligibility for VA nonservice-connected pension 
benefits on the basis that as a former new Philippine Scouts 
member, the appellant's service was not deemed active 
military service for the purpose of establishing entitlement 
on nonservice-connected disability pension.  The RO notified 
the appellant of its decision and informed him of his 
appellate rights, but he did not appeal.  

2.  Evidence received since the February 2002 RO decision is 
duplicative of previously considered evidence, or is new to 
the record but does not raise a reasonable possibility of 
substantiating the claim of basic eligibility for VA 
nonservice-connected pension benefits.  


CONCLUSIONS OF LAW

1.  The February 2002 RO decision that denied basic 
eligibility for VA nonservice-connected pension benefits is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.200 (2007).  

2.  The evidence received since the February 2002 decision 
that denied basic eligibility for VA nonservice-connected 
pension benefits is not new and material, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  The VCAA revised VA's 
obligations in two significant ways.  First, VA has a duty to 
notify the appellant of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102, 5103.  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

With respect to a claimant seeking to reopen a previously 
denied claim, VA's duty to notify includes advising the 
claimant of evidence and information necessary to reopen the 
claim and notice of the evidence and information necessary to 
establish entitlement to the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In Kent, the United States 
Court of Appeals for Veterans Claims (Court) held that in the 
context of a claim to reopen, VA must look at the bases for 
the denial in the prior decision and provide the claimant 
with notice that describes what evidence would be necessary 
to substantiate that element or those elements of the 
underlying claim that were found insufficient in the previous 
denial.  Id.  

In this case, in a letter dated in March 2006 (which was 
after the initial adjudication of the claim but before the 
May 2006 SSOC), the RO notified the appellant that it was 
working on his application for disability pension.  The RO 
the RO explained that relative to that claim, the evidence 
must show three things:  (1) that he had active military 
service for 90 days or more with at least one day during a 
period of war; or he had active military service for an 
aggregate of 90 days or more in two or more separate periods 
of service, during more than one period of war; or that he 
was discharged from military service because of a service-
connected disability during a period of war; (2) that he was 
permanently and totally disabled or ; so disabled that he can 
not work and his disabilities are permanent, or he is 
age 65 or older, or he received disability Social Security 
benefits; and (3) his net worth and income are less than the 
maximum limit set by law.  

The RO described the evidence it would obtain and explained 
that it was responsible for obtaining relevant records from 
any Federal agency and on his behalf would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency for which he provided adequate identification.  In the 
letter, the RO explained that basic eligibility to 
nonservice-connected disability pension could be shown to 
exist if the claimant served in a regular component of the 
active military, naval or air service of the United States 
Armed Forces for a period of 90 days or more, one day of 
which must have been during wartime.  The RO further notified 
the appellant that in accordance with the governing law and 
regulation, service with the New Philippine Scouts with 
enlistment after October 1945 is specifically excluded from 
eligibility for pension benefits.  The RO notified the 
appellant that he should send the original or a certified 
copy of his DD Form 214 or other separation papers for all 
periods of service showing that he served in a regular 
component of the active military, naval, or air service of 
the United States Armed Forces.  In requesting such evidence, 
the RO essentially notified the appellant that this would be 
new and material evidence to reopen the previously denied 
claim.  

The Board finds that no additional notice is required 
relative to the issue decided here because the facts as to 
whether the appellant had qualifying service for basic 
eligibility for nonservice-connected pension are not in 
dispute.  Because the decision turns entirely upon legal 
criteria and there is no dispute as to the factual predicate, 
there is no further development, whether performed by the 
appellant or by VA, that could produce evidence that would 
raise a reasonable possibility of substantiating basic 
eligibility for VA nonservice-connected pension benefits.  
When the law, and not the evidence, is dispositive of the 
claim, the VCAA is not applicable.  See Valaio v. Principi, 
17 Vet. App. 229, 231-32 (2003) (any error in applying VCAA 
is nonprejudicial where facts are not in dispute and facts 
averred could not conceivably lead to a different result); 
see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable to a claim for nonservice-connected 
pension when claimant did not serve on active duty during a 
period of war).  

Under the circumstances of the claim decided here, the Board 
finds that any defect in timing or content of the notice 
provided the appellant is not prejudicial to him that any 
additional development or notice would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  

Background and analysis

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate U.S. Service Department under the following 
conditions:  (1) The evidence is a document, or a certified 
copy of a document, issued by the U.S. Service Department, 
(2) the document contains needed information as to length, 
time and character of service, and (3) in the opinion of VA 
the document is genuine and the information contained in it 
is accurate.   38 C.F.R. § 3.203(a).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial allowance.  38 C.F.R. § 3.40(a).  Service in other 
Philippine Scouts, that is, Philippine Scouts enlisted under 
Section 14, Pub. L. 190, 79th Congress, is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 1945 and June 1947 were made 
under the provisions of Pub. L. 190 as it constituted the 
sole authority for such enlistments during that period.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  The RO refers to 
these "other" Philippine Scouts as "new" Philippine 
Scouts.  

Service with the Commonwealth Army of the Philippines is 
included for compensation, dependency and indemnity 
compensation, and burial allowance, (but not pension) when 
they were called into service of the US Armed Forces by 
orders issued by the General Officer of the US Army under 
order of the President of the United States dated July 26, 
1941.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c).  

Service with the Philippine Scouts under section 14 of the 
Voluntary Recruitment Act of 1945 shall not be deemed to have 
been active military, naval or air service for the purposes 
of any of the laws administered by VA except with regard to 
contracts of National Service Life Insurance and under 
Chapters 11 (disability compensation) and 13 (dependency and 
indemnity compensation).  38 U.S.C.A. § 107(b).  

The appellant filed his first VA claim in January 2002, and 
on his VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, stated specifically that he was applying for 
pension.  In support of his claim, he submitted a copy of WD 
AGO Form 53, Enlisted Record and Report of Separation - 
Honorable Discharge, which lists service in the Philippine 
Scouts from August 1946 to April 1949.  He also submitted a 
copy of WD AGO Form 100, Army of the United States Separation 
Qualification Record, which lists service from August 1946 to 
April 1949.  In addition, he submitted a copy of a 
certificate of Honorable Discharge from the Armed Forces of 
the United States of America, which states he was a private 
first class in the Philippine Scouts and was honorably 
discharged from the Army of the United States in April 1949.  
All three documents include the same serial number prefaced 
by "PS."  In addition, he submitted a copy of a Graduation 
Certificate, Eighth Army Engineer School, for a grader 
course.  Also submitted were copies of his marriage contract 
and copies of birth certificates for his children.  

In February 2002, the RO denied the appellant's claim for 
nonservice-connected disability pension on the basis that he 
had no legal entitlement to this benefit.  The RO explained 
that the proof of service and application he submitted showed 
he was a former "new" Philippine Scouts member under Public 
Law 190, 79th Congress, and that the law specifically 
provides that pension is not payable based on this type of 
service.  The RO informed the appellant of his appellate 
rights.  He did not appeal the February 2002 decision, and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.200.  

Generally, where a prior RO decision has become final, it may 
only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The appellant filed his most recent claim in January 2005, 
and on his VA 21-526 stated specifically that he was applying 
for pension benefits.  In support of his claim, the appellant 
submitted additional copies of his WD AGO Form 53, WD AGO 
Form 100, the Honorable Discharge Certificate dated in 
April 1949, and the graduation certificate from the Eighth 
Army Engineer School.  Later, he submitted what he describes 
as an original copy of his Separation Qualification Record, 
WD AGO Form 100, and requested it be returned by the RO.  In 
addition, he submitted certified copies of his marriage 
contract and birth certificates for his children along with 
private employment certificates, letters of appointment to 
employment positions, and medical certificates dated in 1991 
and 2005.  Other evidence added to the record included a copy 
of a Postal Identity Card for the appellant, a copy of a 
Philippine Scouts Association membership card for the 
appellant, and a copy of a Filipino American Association of 
World War II identification card for the appellant.  In 
addition, in May 2006, the RO received a statement from the 
National Personnel Records Center (NPRC).  The RO had 
requested verification of service and provided the 
appellant's name, place of birth, service number, and 
reported dates of service.  NPRC said that based on the 
information furnished, it could not identify a record for the 
appellant.  NPRC said if additional information could be 
obtained, the request should be resubmitted.  

The appellant has made no contention of service other than 
service in the Philippine Scouts from August 1946 to 
April 1949.  The copies of documents indicating the appellant 
served in the Philippine Scouts from August 1946 to 
April 1949 are duplicates of evidence of record of the 
February 2002 RO decision and are certainly not new.  The 
certified copies of the marriage contract and birth 
certificates are also not new evidence.  While new, the 
identification cards provide no information concerning dates 
of service for the appellant, and neither that evidence, nor 
the medical evidence is relevant to basic eligibility for 
nonservice-connected pension benefits, which hinges on 
qualifying service, including dates of service.  The NPRC 
report is also new, but it provides no evidence indicating 
the appellant had any service that could serve to establish 
basic eligibility for nonservice-connected pension benefits.  
Because none of the new evidence, either alone, or in 
conjunction with the evidence of record at the time of the 
February 2002 decision, raises a reasonable possibility of 
substantiating the claim, it is not material.  In the absence 
of new and material evidence, the claim of basic eligibility 
for nonservice-connected pension benefits cannot be reopened, 
and the appeal as to that issue must be denied.  


ORDER

New and material evidence not having been presented, the 
claim of entitlement to basic eligibility for VA nonservice-
connected pension benefits is not reopened, and the benefit 
sought on appeal is denied.  


REMAND

As noted in the Introduction, in its May 2006 SSOC, the RO 
decided the appellant has no legal entitlement to VA 
disability benefits, including pension benefits (and 
compensation benefits).  The RO stated it concluded the 
appellant was not considered to be a veteran for VA purposes.  
In response, the appellant stated he was requesting an 
interview and said "I will truly prove to you that I am a 
veteran." In the Board's judgment that statement is 
sufficient to serve as a timely notice of disagreement on the 
issue of entitlement to basic eligibility as a veteran for VA 
compensation benefits.  See 38 C.F.R. § 20.201.  The RO has 
not issued a statement of the case on the issue of 
entitlement to basic eligibility as a veteran for VA 
compensation benefits, and no appeal has been perfected.  See 
38 C.F.R. § 19.31(a).  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As was described earlier, service in the Regular Philippine 
Scouts is included for pension, compensation, dependency and 
indemnity compensation, and burial allowance.  38 C.F.R. 
§ 3.40(a).  Service in other Philippine Scouts, that is, 
Philippine Scouts enlisted under Section 14, Pub. L. 190, 
79th Congress, is included for compensation and dependency 
and indemnity compensation.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 1945 and June 1947 were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b).  The RO refers to 
these "other" Philippine Scouts as "new" Philippine 
Scouts.  

In the May 2006 SSOC in which it denied entitlement to 
eligibility for VA compensation benefits, the RO stated that 
in reply to its request for verification of service, NPRC 
relayed that it found no evidence that the appellant served 
as a member of the new Philippine Scouts in the service of 
the Armed Forces of the United States.  This is in contrast 
to the statement of the RO in an August 2006 letter 
concerning whether new and material evidence had been 
submitted relative to legal entitlement to nonservice-
connected pension benefits.  In the August 2006 letter, the 
RO said the certification from NPRC showed the appellant 
served with the new Philippine Scouts and this was not deemed 
to have been active military service for pension purposes.  
In the SOC requested by this remand, there should be an 
explanation of the resolution of these conflicting 
statements.  

The Board also notes that in August 2006, the RO received a 
letter from the appellant in which he stated he was attaching 
"the original copy of his Separation Qualification Record," 
and he requested that it be returned by the RO.  The claims 
file includes a photocopy of a Separation Qualification 
Record, WD AGO Form 100, (apparently added to the record in 
August 2006), which indicates the appellant served in the 
Philippine Scouts from August 1946 to April 1949, and there 
is a handwritten notation on the document stating, "already 
on file."  There is, however, no indication as to whether 
this is the document submitted by the appellant, or a 
photocopy thereof, and, if it is a photocopy, whether the 
document submitted by the appellant was an "original" or a 
"copy" of a document issued by the service department, and 
if it was an "original" whether it otherwise complies with 
the provisions of 38 C.F.R. § 3.203, which pertains to 
service records of evidence of service and character of 
discharge.  In the statement of the case requested by this 
remand, the appellant should be provided information as to 
what VA considers to be "acceptable evidence" of qualifying 
military service, and he should be notified of the reasons 
why the evidence he has submitted is, or is not, adequate for 
purposes of showing qualifying service to establish basic 
eligibility as a veteran for VA compensation benefits.  

Accordingly, the case is REMANDED for the following action:

After assurance there has been compliance 
with due process requirements relative to 
the issue of whether the appellant has 
basic eligibility as a veteran for VA 
compensation benefits, provide the 
appellant with a statement of the case on 
that issue.  The statement of the case 
should include an explanation of the 
resolution of conflicting statements in 
the May 2006 SSOC, in which the RO 
reported the NPRC said there was no 
evidence that the appellant was in the 
new Philippine Scouts, versus the 
August 2006 letter in which the RO said 
the certification from NPRC showed the 
appellant served with the new Philippine 
Scouts.  In addition, the statement of 
the case should provide the appellant 
with information as to what VA considers 
to be "acceptable evidence" of qualifying 
military service, and he should be 
notified of the reasons why the evidence 
he has submitted is, or is not, adequate 
for purposes of showing qualifying 
service to establish basic eligibility as 
a veteran for VA compensation benefits.  

Clearly advise the appellant that he must 
file a timely substantive appeal if he 
wishes to complete an appeal as to the 
issue of whether he has basic eligibility 
as a veteran for VA compensation 
benefits.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


